226 F.2d 959
Walter TOZARv.PHILCO CORPORATION, Appellant (OLIVER B. CANNON & SON, Inc.,Third-Party Defendant).
No. 11633.
United States Court of Appeals Third Circuit.
Argued Nov. 4, 1955.Decided Nov. 16, 1955.

Michael A. Foley, Philadelphia, Pa., for appellant.
Lynn L. Detweiler, Philadelphia, Pa.  (Swartz, Campbell & Henry, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Walter Tozar brought an action against the Philco Corporation for personal injuries suffered through the alleged negligence of an employee of Philco.  Philco joined as third party defendant Oliver B. Cannon & Son, Inc. who were painting contractors doing work on Philco's premises.  Philco settled with Tozar.  At this stage of the litigation Philco seeks indemnity against Cannon by virtue of a contract and a release executed by Cannon which, Philco says, constitutes a promise to indemnify.  The district court gave judgment against Philco and it appeals.


2
We think that Judge Lord's opinion in the district court is an accurate statement of the problem and a satisfactory answer to it.  We have nothing more to add and therefore, affirm the judgment on the opinion on the district judge reported in 130 F.Supp. 554.